Citation Nr: 1634507	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  07-34 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a disability manifested by environmental and toxic exposures. 

2.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the cervical spine. 

3.  Entitlement to an initial rating in excess of 10 percent for meralgia paresthetica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to May 1989, from January 2000 to July 2000, from February 2002 to November 2002, and from January 2003 to July 2003. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Regional Office (RO) in Boston, Massachusetts.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2007 and the RO issued a Statement of the Case (SOC) in November 2007.  The Veteran filed a VA Form 9, Substantive Appeal, in November 2007.  

The Board remanded these claims in May 2011 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board previously remanded this appeal in May 2011 for additional development, which included clarifying whether the Veteran wanted a hearing before a Board Veterans Law Judge.  

The RO contacted the Veteran telephonically in December 2014, at which point the Veteran declined a hearing. 

The RO issued a Supplemental SOC, after completing the other development detailed in the Board remand.  Then, in January 2015, the Veteran submitted another VA Form 9, Substantive Appeal, and he requested a video hearing.

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38  U.S.C.A. § 7104  (West 2014).   Thus, in order to afford the Veteran due process and the opportunity to appear for a hearing, a remand of his appeal is again necessary to afford him the requested hearing before the Board can proceed with further appellate consideration.  38 C.F.R. §§ 20.700(a), 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule a videoconference hearing at the local RO before a Veterans Law Judge of the Board.  A copy of the letter notifying the Veteran of the scheduling of the hearing should be placed in the record and a copy should be sent to his representative. If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




